Exhibit 10.8

 

PRIVILEGED AND CONFIDENTIAL

December 15, 2004

 

Post-Petition Purchase Agreement

Modification and Aircraft Financing Term Sheet

 

In response to the bankruptcy of US Airways, Inc (“Airways”), Embraer – Empresa
Brasileira de Aeronautica SA (“Embraer”) proposes the following Post-Petition
Purchase Agreement Modification and Aircraft Financing Term Sheet (the
“Transaction”) for modifications to Purchase Agreement DCT-021/03 (“Purchase
Agreement”), Letter Agreement DCT-022/03 (“Letter Agreement”), Financing Letter
of Agreement DCT-023/03 (“Finance LOA”), Section 1110(a)(2) Agreements (“Section
1110 Agreements”) concerning seven (7) ERJ-170 aircraft which have been financed
by affiliates of Embraer (“Embraer Loans”) and financing for three additional
ERJ-170 Aircraft to be delivered pursuant to Section 3 hereof. The Transaction
shall be subject to the approval of the Bankruptcy Court (“Court”) in the matter
entitled, In re US Airways, Inc., et al., Case No. 04-13819, currently pending
in the United States Bankruptcy Court for the Eastern District of Virginia,
Alexandria Division (the “Bankruptcy Proceeding”) and the Board of Directors of
Airways. The Transaction shall also be subject to conclusion of appropriate
documentation in accordance with the terms outlined below and as may otherwise
be agreed to by Airways and Embraer. Airways and Embraer agree that execution of
this Agreement shall not constitute an assumption of the Purchase Agreement, the
Letter Agreement, and/or the Finance LOA for purposes of Section 365 of the
United States Bankruptcy Code (the “Bankruptcy Code”).

 

1. Section 1110 Agreements.

 

  (a) Conditions precedent for Section 1110 Agreements for all ERJ-170s financed
pursuant to the Embraer Loans shall include the following:

 

(i) Court approval of that certain Master Memorandum of Understanding (with
related term sheets attached thereto) dated November 24, 2004 (“Master MOU”)
between Airways and General Electric Capital Corporation and its affiliates
(“GECC”) governing the future relationship between Airways and GECC, including a
commitment by GECC to the continuation of all existing leases of ERJ-170s
financed by GECC (“GE Leases”), and no default then existing under such Master
MOU;

 

(ii) GECC shall not have informed Embraer that GECC shall make a demand for a
Support Payment pursuant to and as defined in any Support Agreement issued by
Embraer to GECC in regard to any GE Leases;

 

(iii) Ongoing compliance by Airways with any conditions in the Court’s order
dated October 15, 2004 in regard to cash collateral (“ATSB Order”) unless, if
the ATSB Order is amended or superseded, ongoing compliance by Airways with any
conditions in such amended or superseded ATSB Order;



--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL

December 15, 2004

 

(iv) No appointment of a Chapter 11 Trustee to manage the affairs of Airways
while under Court protection under the Bankruptcy Code;

 

(v) No conversion of the Bankruptcy Proceeding to Chapter 7;

 

(vi) No motion filed by Airways to convert to Chapter 7 pursuant to § 1112 of
the Bankruptcy Code, and no appointment of an examiner pursuant to § 1104 of the
Bankruptcy Code.

 

  (b) Terms of Section 1110 Agreements shall include the following:

 

(i) Amendments to the Embraer Loans, (x) confirming a prohibition against
leasing and reregistration during the Bankruptcy Proceeding, and (y) to include
cross defaults to: (1) any termination of Airways’ ability to use cash
collateral pursuant to the ATSB Order, as amended or superseded, or (2) any
material modification of the ATSB Order, as amended or superseded, which Embraer
reasonably determines would have a material adverse effect on the ability of
Airways to perform its obligations under the Embraer Loans, (3) GECC having
informed Embraer that GECC shall make a demand for a Support Payment; provided
that this part (3) shall cease to be a cross default when Airways achieves the
Minimum Credit Rating or on the date that is 24 months following termination of
the Bankruptcy Proceeding, whichever occurs first, (4) a default or event of
default under any Section 1110 Agreement in regard to an Embraer Loan, and (5)
any failure to pay amounts due to Embraer or its affiliates for maintenance
services pursuant to customary terms;

 

(ii) All amounts due pursuant to the Embraer Loans from October 2004 through and
including July 2005 shall be withdrawn from and paid by application of the
deposits and progress payments paid to date by Airways pursuant to the Purchase
Agreement other than those amounts paid in connection with the “GECC Aircraft”
(as such term is defined in the Finance LOA) (the “Deposits and PDPs”). The
total amount of deposits and progress payments paid in connection with the GECC
Aircraft and currently held by Embraer is [$18,300,000]. Such amounts shall be
calculated as provided for in each Embraer Loan. Embraer shall create a reserve
for such amounts out of the Deposits and PDPs upon execution of the Section 1110
Agreements. All amounts due pursuant to the Embraer Loans after July 31, 2005
shall be paid by Airways directly; provided that each Embraer Loan shall convert
to monthly repayment (in arrears) after the next respective scheduled Payment
Date (as defined in each Embraer Loan) following July 31, 2005.

 

  (c) Upon execution of the Section 1110 Agreements and all necessary approvals
thereof by the Court, an amount equal to $4,216,647 shall be immediately
deducted from the Deposits and PDPs and paid to Embraer as liquidated damages in
connection with the suspension of the deliveries of six (6) ERJ-170 aircraft



--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL

December 15, 2004

 

originally scheduled to occur (as described by the Purchase Agreement) during
the period from the commencement of the Bankruptcy Proceeding through December
31, 2004 (“Suspension Period); provided that additional liquidated damages may
arise with respect to such six (6) aircraft as follows; (i) if the first three
(3) of such six (6) aircraft to be delivered during the Suspension Period
(“First Three Production Aircraft”) are not delivered by January 31, 2005 such
First Three Production Aircraft shall terminated and damages shall be liquidated
as provided for in Article 20.3 of the Purchase Agreement, (ii) if the second
three (3) of such six (6) aircraft which were to be delivered during the
Suspension Period (“Final Three Production Aircraft”) are not delivered by March
31, 2005 then liquidated damages shall accrue until the delivery of such Final
Three Production Aircraft at a rate of $162,795 per month (or pro-rata portion
thereof) per aircraft until June 30, 2005. If such Final Three Production
Aircraft are not delivered by June 30, 2005, such Final Three Production
Aircraft shall be terminated and damages shall be liquidated as provided for in
Article 20.3 of the Purchase Agreement.

 

2. Purchase Agreement, Finance LOA, and Letter Agreement Amendments.

 

Concurrently with the negotiation of the Section 1110 Agreements referred to in
Section 1 above, the parties hereto shall conclude the following amendments to
the Purchase Agreement, Letter Agreement and Finance LOA;

 

  (a) Amendments of the Purchase Agreement to reflect the following:

 

(i) After delivery of the First Three Production Aircaft which are to be
financed post petition in accordance with Section 3, suspend production of all
remaining Firm ERJ-170 aircraft as defined in the Purchase Agreement (“Firm
Aircraft”) scheduled for delivery under the Purchase Agreement other than the
Final Three Production Aircraft. All Firm Aircraft, other than the First Three
Production Aircraft and Final Three Production Aircraft shall be remarketed and
disposed of by Embraer as permitted by applicable law. In the event the First
Three Production Aircraft or the Final Three Production Aircraft are not
delivered as provided for in Section 1(c) above, such First Three Production
Aircraft and/or Final Three Production Aircraft shall be remarketed and disposed
of by Embraer as permitted by applicable law.

 

(ii) Upon (w) a reserve made by Embraer from Deposits and PDPs for all amounts
due through July 31, 2005 pursuant to Section 1(b)(ii); (x) payment of
liquidated damages in accordance with Section 1(c); (y) payment of the equity
contributions as described by Section 3(b); and (z) delivery of the three
aircraft described in Section 3, any deposits and progress payments made in
connection with GECC Aircraft shall be deemed nonrefundable (subject to the
application of such amounts in accordance with Section 2(a)(iv) below) and free
and clear of



--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL

December 15, 2004

 

any liens of the ATSB Lender (as defined in the ATSB Order) or any other entity
claiming directly or indirectly through Airways, and Embraer may retain all such
amounts as partial liquidated damages pursuant to Section 20.3 of the Purchase
Agreement to cover damages which may be incurred by Embraer in the event of
conversion of the Bankruptcy Proceeding to Chapter 7, an ultimate rejection of
the Purchase Agreement, or a liquidation of a substantial portion of Airways’
assets except pursuant to a sale of substantially all of Airways’ assets as a
going concern.

 

(iii) Agreement to negotiate new delivery schedule for all originally scheduled
Firm Aircraft which were not delivered as of the commencement of the Bankruptcy
Proceeding (other than the 3 Aircraft to be delivered in accordance with Section
3 hereof), in the event of an assumption of the Purchase Agreement pursuant to
Section 365 of the Bankruptcy Code, confirmation of a plan of reorganization or
a GECC commitment to reinstate financing. Such agreement shall include the
obligation to purchase the balance of all originally scheduled Firm Aircraft.
Any deposits and progress payments made in connection with GECC Aircraft (so
long as such amounts are not retained by Embraer as partial liquidated damages
pursuant to Section 2(a)(ii)) shall be applied to progress payment obligations
for the new delivery schedule accordingly.

 

(iv) If a new delivery schedule is mutually agreed upon by the parties hereto
for the GECC Aircraft, then upon each delivery of GECC Aircraft in which the
relevant purchase price is financed by GECC or any other third party, the
relevant amount (as determined in accordance with Article 4 of the Purchase
Agreement) for such aircraft shall be deducted from those deposits and progress
payments held in connection with the GECC Aircraft and returned to Airways.

 

  (b) Amendments to Letter Agreement to reflect the following:

 

(i) No Relocation of spare parts depot established pursuant to Article 19 of the
Letter Agreement to Philadelphia until after the effective date of a plan of
reorganization;

 

(ii) Application of spare parts credits issued by Embraer pursuant to Article 5
of Schedule C attached to Letter Agreement to pre-petition amounts and
post-petition amounts up to and through November 15, 2004 due for maintenance
services provided by Embraer Aircraft Customer Services, Inc (“EACS”) and
Embraer Aircraft Maintenance Services, Inc. (“EAMS”), and that all parts and
equipment sold or transferred to Airways by Embraer, EACS and EAMS affiliates in
connection with maintenance services constitute Section 1110 Assets within the
meaning of the ATSB Order. Such spare parts credits shall be applied to the
outstanding balances due EAMS and EACS through November 15, 2004 and to all
taxes incurred by Embraer, EAMS, and EACS in application of such credits to



--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL

December 15, 2004

 

such balances. All outstanding balances owed to EACS as of November 15, 2004
shall be calculated pursuant to the terms of paragraph F of the Letter of Intent
dated November 15, 2003 executed between Airways and EACS. Furthermore, Airways
and its affiliates shall thereafter pay EACS on an ongoing basis in accordance
with Letter of Intent No. 2 dated November 16, 2004. Airways and its affiliates
shall also pay EAMS for all post-petition maintenance services within 30 days of
invoice. All payments shall be deemed to be according to customary terms as
provided for in the Court’s order of September 15, 2004 (“Vendor Order”). No
further spare parts credits issued pursuant to Article 5 of Schedule C to the
Letter Agreement shall be enforceable or valid unless the Purchase Agreement is
assumed as contemplated in Article 2(a)(iii) above.

 

  (c) Amendments to the Finance LOA to reflect the following:

 

(i) For any financing after assumption of the Purchase Agreement and the
effective date of a confirmed plan of reorganization, a modification of the MAC
to permit an immediate suspension of financing upon a MAC event and to define a
MAC event as the failure to maintain a minimum corporate credit rating of B- by
S&P or a minimum senior implied credit rating of B3 by Moodys;

 

(ii) Effective immediately, and so long as Embraer or an affiliate serves as
lender, removal of Airway’s option to convert to existing floating rate loans to
fixed rate after March 31, 2005;

 

(iii) After assumption of the Purchase Agreement and the effective date of a
confirmed plan of reorganization, liquidated damages as described by Section
20.3 of the Purchase Agreement shall be applicable and payable for any aircraft
subject to termination after failure to meet financing conditions precedent;
provided that, for each of the “Remaining Aircraft” (as defined in the Finance
LOA), Airways shall not be liable for such liquidated damages so long as Airways
provides notice of termination to Embraer at least 15 months prior to the first
day of the applicable Contractual Delivery Month (to be determined in accordance
with the new delivery schedule described by Section 2(a)(iii) herein).

 

(iv) Effective immediately no equity support in the form of RVGs or FLDGs if
Embraer or an affiliate is a lender for the aircraft subject to such lease
financing. After assumption of the Purchase Agreement and the effective date of
a confirmed plan of reorganization, if any third party is a Debt Provider as
defined in the Finance LOA, including but not limited to BNDES, Embraer will
issue such equity support as otherwise provided for in the Finance LOA, as
amended.

 

(v) All future deposits and progress payments made pursuant to the Purchase
Agreement shall be nonrefundable.



--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL

December 15, 2004

 

3. Mortgage Financing Structure.

 

  (a) Mortgage financing for the First Three Production Aircraft with a first
priority security interest and such financing shall be subject to: (i) the
conditions precedent contained in Section 1(a)(i) - (vi) hereof, (ii) a Final
Order for relief from collective bargaining agreements and pension obligations,
(iii) an Order extending the ATSB Order beyond January 14, 2005 (the “ATSB Order
Extension”), and (iv) ongoing compliance by Airways with the ATSB Order
Extension; provided that the First Three Production Aircraft shall be tendered
for delivery 15 days after the date of the ATSB Order Extension (or such earlier
date as may be agreed by the parties hereto), so long as all other conditions
described by this Section 3(a) are then satisfied;

 

  (b) the equity contribution by Airways to the payment of the purchase price
for each of the First Three Production Aircraft shall be determined after
application of the reserve and deductions from the Deposits and PDPs provided
for in Sections 2(a)(ii)(w) and (x) and division of such amount by three, and
the balance of the purchase price for such Aircraft shall be financed by Embraer
as provided for in this Section 3;

 

  (c) 12 year term payable monthly, in advance;

 

  (d) cross defaults to (i) any termination of Airways’ ability to use cash
collateral pursuant to the ATSB Order, as amended or superseded, or any material
modification of the ATSB Order, as amended or superseded, which Embraer
reasonably determines would have a material adverse effect on the ability of
Airways to perform its obligations under the mortgage financings described by
this Section 3, (ii) GECC having informed Embraer that GECC shall make a demand
for a Support Payment; provided that this part (ii) shall cease to be a cross
default when Airways achieves the Minimum Credit Rating or on the date that is
24 months following termination of the Bankruptcy Proceeding, whichever occurs
first, (iii) a default or event of default under any Section 1110(a)(2)
agreement executed pursuant to Section 1(a) hereof, and (iv) any failure to pay
amounts due to Embraer or its affiliates for maintenance services pursuant to
customary terms;

 

  (e) inclusion of operative document amendments described in Section 2 above;

 

  (f) Amortization shall be mortgage style based upon the Margin plus the Base
Rate;

 

  (g) Base Rate shall be floating 6-month LIBOR;

 

  (h) Margin 475 bps while in Chapter 11, 375 bps upon emergence, and 325 bps
after credit rating equals or exceeds the Minimum Credit Rating;



--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL

December 15, 2004

 

  (i) Aircraft cannot be returned to Embraer without 90 days prior written
notice and at confirmation of reorganization plan the loans for each Aircraft
shall become fully recourse; and

 

  (j) Operative documentation based upon current forms, modified to reflect the
above.

 

[signature page follows]



--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL

December 15, 2004

 

Dated: December 16, 2004

 

US AIRWAYS, INC. By  

 

--------------------------------------------------------------------------------

Name:     Title:     EMBRAER – EMPRESA BRASILEIRA DE AERONAUTICA SA By  

 

--------------------------------------------------------------------------------

Name:     Title:     By  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

 